


CABOT OIL & GAS CORPORATION
PERFORMANCE SHARE AWARD AGREEMENT


This Performance Award Agreement (the “Agreement”), made and entered into by and
between Cabot Oil & Gas Corporation (the “Company”) with its principal office at
840 Gessner Road, Suite 1400, Houston, Texas 77024 and [ Participant Name ],
(the “Employee”), is dated as of [ grant date ].
As an additional incentive and inducement to the Employee to remain in the
employment of the Company, and to devote his or her best efforts to the business
and affairs of the Company, the Company hereby awards to the Employee a
Performance Award of [ number of shares granted ] performance shares (the
“Performance Shares”) upon the terms and conditions hereinafter set forth.
This Agreement is expressly subject to the terms and provisions of the Company’s
2014 Incentive Plan (the “Plan”). In the event there is a conflict between the
terms of the Plan and this Agreement, the terms of the Plan shall control. All
undefined capitalized terms used herein that are not otherwise defined shall
have the meanings assigned to them in the Plan.
1.The performance period for the Performance Shares subject to this Agreement
shall be the period beginning January 1, 2015 and ending December 31, 2017 (the
“Performance Period”).
2.Each Performance Share represents the right to receive, after the end of the
Performance Period and based on the Company’s performance, the aggregate of from
0% to 100% of the Fair Market Value of a share of Common Stock payable in Common
Stock, plus from 0% to 100% of the Fair Market Value of a share of Common Stock
payable in cash. The number of shares of Common Stock and cash to be issued or
paid with respect to a Performance Share at the end of the Performance Period
shall be determined based upon the Company’s achievement of performance criteria
established by the Committee for the Performance Period as set forth below (the
“Performance Criteria”), and the Common Stock Fair Market Value as of the end of
the Performance Period. Each Performance Share shall be payable up to 100% in
Common Stock of the Company and, to the extent that the percentage of a
Performance Share earned at the end of the Performance Period exceeds 100%, in
cash. Cash will also be paid in lieu of the issuance of fractional shares of
Common Stock.
The Performance Criteria that determines the number of shares of Common Stock
(and cash) of the Company issued per Performance Share is the relative Total
Shareholder Return (as defined below) on the Company’s Common Stock as compared
to the Total Shareholder Return on the common equity of each company in the
Comparator Group (as defined below). “Total Shareholder Return” shall be
expressed as the percentage increase in the average daily closing share price
for the last month of the Performance Period plus total dividends paid over the
Performance Period on a cumulative, reinvested basis, over the average daily
closing share price for the first month of the Performance Period. The
“Comparator Group” is the group of companies set forth on Exhibit A hereto and
which will be used for comparison purposes in determining if the Performance
Criteria have been met. If any member of the Comparator Group, as a result of a
business combination or other transaction, ceases to exist or ceases to have
publicly traded common stock, the Committee may select a replacement company
which shall be included in the Comparator Group as of January 1, 2015 instead of
the replaced member.


After the end of the Performance Period, the shares of Common Stock and cash
earned with respect to each Performance Share for such period shall be
determined based on the relative ranking of the Company versus the Comparator
Group for Total Shareholder Return during the Performance Period using the
following scale:






--------------------------------------------------------------------------------




Company Relative
Placement
Percent Performance Shares
Value Consideration
1-2 (highest)
200%
100% stock / 100% cash
3
185%
100% stock / 85% cash
4
170%
100% stock / 70% cash
5
155%
100% stock / 55% cash
6
140%
100% stock / 40% cash
7
125%
100% stock / 25% cash
8
110%
100% stock / 10% cash
9
100%
Stock
10
90%
Stock
11
75%
Stock
12
60%
Stock
13
45%
Stock
14
30%
Stock
15
15%
Stock
16-17 (lowest)
0
 
 
 
 

3.No later than the fifteenth business day following the close of the
Performance Period, the Committee shall determine, in writing, the extent to
which the Performance Criteria have been met and the amount to be distributed
with respect to a Performance Share as provided in Section 2 hereof and the
Company shall issue or pay to the Employee the appropriate number of shares of
Common Stock and cash. The Committee has sole and absolute authority and
discretion to determine the amount to be distributed with respect to Performance
Shares. The determination of the Committee shall be binding and conclusive on
the Employee. Notwithstanding anything in this Agreement to the contrary, the
Employee shall not be entitled to any Common Stock or cash with respect to the
Performance Shares unless and until the Committee determines and certifies the
extent to which the Performance Criteria have been met.
4.Except as otherwise provided in this Section 4, Section 6 or Section 7, in the
event the Employee’s employment is terminated for any reason prior to the
completion of the Performance Period, the Performance Shares shall be
immediately forfeited unless otherwise determined by the Committee. In the case
of the termination of employment by reason of death, disability, or retirement
(under an approved retirement plan), the Performance Shares shall not be so
forfeited and shall otherwise be payable as set forth herein as if such
employment continued through the end of the Performance Period. Notwithstanding
the foregoing and in the case of a retirement, a Participant must be an employee
of the Company on September 30th of the year the Performance Shares are granted
in order to continue vesting in the Performance Shares. Further, a Participant
must be an active employee of the Company at the time the Compensation Committee
of the Board of Directors certifies the results of the performance shares for
employment termination other than death, disability or retirement.
5.At the same time that the Company delivers the shares of Common Stock pursuant
to the vesting of the Performance Shares pursuant to Section 3 or Section 7, the
Company shall also pay to the Employee an amount in cash equal to the dividends
that would have been paid on each share of Common Stock delivered had such share
been outstanding from the date of grant until the date shares are delivered to
the Employee. The dividend equivalent payment pursuant to this Section 5 shall
be paid without interest or earnings, and will be subject to the payment of
applicable withholding taxes. No dividend equivalent payments will be made with
respect to Performance Shares that do not vest pursuant to this Agreement or




--------------------------------------------------------------------------------




with respect to any portion of the payout under this Agreement not made in the
form of shares of Common Stock.
6.In consideration of (i) the Company disclosing and providing access to
Confidential Information, as more fully described in Section 6(a) below, (ii)
the grant by the Company of the Performance Shares to provide an economic
incentive to Employee to use Employee’s best efforts during his/her employment
with the Company to advance the business and goodwill of the Company and in
order to protect the Company’s interests in its Confidential Information and
goodwill after the date hereof, and (iii) other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Employee,
intending to be legally bound, hereby agrees as follows:
(a)    Employee hereby covenants and agrees that at all times during his or her
employment with the Company and for a period of twenty-nine (29) months after a
termination of the Employee’s employment by reason of retirement as provided in
Section 4, he or she will not, without the prior written consent of the
Company’s chief legal officer, either directly or indirectly, for
himself/herself or on behalf of or in conjunction with any other person,
company, partnership, corporation or other entity, engage in any activities
prohibited in the following subsections (1) through (3) of this Section 6(a):


(1)    Employee shall not assist or directly or indirectly provide services,
whether as a partner, employee, consultant, officer, director, manager, agent,
associate, investor, or otherwise, to any person or entity which is at the time
of such assistance or provision a “Competitor” of the Company. For purposes of
this Section 6, the term “Competitor” means any person or entity that is engaged
in the exploration and production of oil, gas or other hydrocarbons, the
transportation thereof, any other midstream activities or the provision of
oilfield services in any state or county/parish thereof in which the Company
conducts business and/or has established business plans to conduct business
activities within the twelve month period preceding Employee’s termination.


(2)    In order to assist Employee with his or her duties, the Company shall
continue to provide the Employee with access to confidential and proprietary
information and other confidential information which is either information not
known by actual or potential competitors, customers and third parties of the
Company or is proprietary information of the Company (“Confidential
Information”). Such Confidential Information shall include all non-public
information the Employee acquired as a result of his or her positions with the
Company that might be of any value to a competitor of the Company. Examples of
such Confidential Information include, without limitation, non-public
information about the Company’s customers, suppliers, and potential acquisition
targets; its business operations, structure and methods of operation; its
services and pricing; its processes, machines and inventions; it research and
know-how; its business planning and strategies; information maintained in its
computer systems; devices, processes, compilations of information and records;
and future business plans. Employee agrees that such Confidential Information
remains confidential even if committed to the Employee’s memory. Employee agrees
not to use, divulge, or furnish or make accessible to any third party, company,
corporation or other organization (including but not limited to customers,
competitors, or governmental agencies), without the Company’s prior written
consent, any Confidential Information of the Company, except as necessary in
performing his or her duties on behalf of the Company during his or her
employment with the Company. The Employee’s obligations under this Section will
not apply to the extent that (i) the disclosure of Confidential Information is
required by applicable law; provided that, prior to disclosing such Confidential
Information, to the fullest extent practicable Employee must notify the




--------------------------------------------------------------------------------




Company thereof, which notice will include the basis upon which Employee
believes the information is required to be disclosed, or (ii) information
otherwise determined to be Confidential Information is or becomes generally
available to the public or to persons generally knowledgeable in the Company’s
industry without violation of this Agreement by Employee.


(3)    Employee agrees that whenever the Employee’s employment with the Company
ends for any reason, (i) all documents containing or referring to the Company’s
Confidential Information as may be in the Employee’s possession, or over which
the Employee may have control, and all other property of the Company provided to
Employee by the Company during the course of Employee’s employment with the
Company will be returned to the Company immediately, with no request being
required; and (ii) all Company computer and computer-related equipment and
software, and all Company property, files, records, documents, drawings,
specifications, lists, equipment and similar items relating to the business of
the Company, whether prepared by the Employee or otherwise, coming into the
Employee’s possession or control during the course of his or her employment
shall remain the exclusive property of the Company, and shall be delivered by
the Employee to the Company immediately, with no request being required.


(b)    Employee specifically recognizes and affirms that each of the covenants
contained in Section 6(a)(1) through (3) of this Agreement is a material and
important term of this Agreement which has induced the Company to provide for
the award of Performance Shares granted hereunder, the disclosure of the
Confidential Information referenced herein, and the other promises made by the
Company herein, and the Employee further agrees that in the event that he or she
retires and thereafter (A) the Company determines that Employee has breached any
term of Section 6(a) (1) through (3) or (B) all or any part of Section 6(a) is
held or found invalid or unenforceable for any reason whatsoever by a court of
competent jurisdiction in any action between the Employee and the Company, in
addition to any other remedies at law or in equity the Company may have
available to it, the Employee shall lose the right to receive Performance Shares
and any unvested Performance Shares shall be deemed forfeited effective as of
the date (A) the Company determines that Employee has breached any term of
Section 6(a) or (B) all or any part of Section 6(a) is held or found invalid or
unenforceable for any reason whatsoever by a court of competent jurisdiction in
an action between the Employee and the Company.


(c)    The Employee and the Company agree that the restrictions set forth in
Section 6(a) are reasonable, including the geographic area, duration as to time,
and scope of activities restrained. The Employee further agrees that if any
covenant contained in Section 6(a) is found by a court of competent jurisdiction
to contain limitations as to time, geographical area, or scope of activity that
are not reasonable and impose a greater restraint than is necessary to protect
the goodwill or other business interest of the Company, then the court shall
reform the covenant to the extent necessary to cause the limitations contained
in the covenant as to time, geographical area, and scope of activity to be
restrained to be reasonable and to impose a restraint that is not greater than
necessary to protect the goodwill and other business interests of the Company
and to enforce the covenants as reformed.


(d)    The covenants on the part of Employee in this Section 6 are considered
independent of any other agreement, and the fact that the Employee has a claim
against the Company, whether predicated upon this Agreement or otherwise, is not
a defense to enforcement of this Section 6.






--------------------------------------------------------------------------------




7.Upon either of a Change in Control (as defined below) or the Company's ceasing
to have publicly traded Common Stock as a result of a business combination or
other extraordinary transaction (either to be known as a “Corporate Event”), in
each case prior to the completion of the Performance Period, the Performance
Period shall be deemed complete and the Employee shall have earned the
Performance Shares as calculated in Section 2 above based on Company Relative
Placement as of the last day of the month prior to the month in which the
Corporate Event occurred, without any proration by reason of the shortened
Performance Period.
Total Shareholder Return at termination of the Performance Period shall be the
greater of (i) the result determined under Section 2 above or (ii) the result
determined under Section 2 above substituting for the Company average stock
price for the last month of the Performance Period the value of consideration
per share of such Common Stock received by a shareholder of the Company in
connection with the Corporate Event (the “Deemed Share Value”).


If the Corporate Event also meets the requirements of Section 409A(a)(2)(A)(v)
of the Internal Revenue Code of 1986, as amended and the related regulations and
guidance (collectively, “Section 409A”), then the shares of Common Stock and
cash earned (if any) shall be issued to the Employee as provided in Section 3,
except that if the Company ceases to have publicly traded Common Stock, then,
instead of any share of Common Stock that would otherwise be issued, there shall
instead be paid a single lump-sum payment of cash in the amount equal to the
aggregate of the Deemed Share Value for each full and fractional share to which
the Employee is entitled.


In all other cases, any benefits to which the Employee becomes entitled by
operation of this Section 7 shall be payable (i) on the date on which payment
would otherwise have been made had the Performance Period ended as originally
scheduled pursuant to Section 1 and (ii) in the form of a single lump-sum
payment. Unless the Compensation Committee directs otherwise in advance of the
Corporate Event, the payment shall be made in cash and shall be in an amount
equal to the sum of (1) the aggregate of the Deemed Share Value on the date of
the Corporate Event for each full and fractional share to which the Employee is
entitled, plus (2) interest compounded monthly from the date of the Corporate
Event to the date of payment at the prime interest rate set forth in the Wall
Street Journal (or, if such publication ceases to exist, a published interest
rate from a source approved by the Compensation Committee, in its sole
discretion), as adjusted from time to time.


“Change in Control” shall mean:
(I)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of 35% or more of either (1)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (I), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company or (iv) any acquisition by any entity pursuant
to a transaction which complies with clauses (1), (2) and (3) of subsection
(III) of this definition; or
(II)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the




--------------------------------------------------------------------------------




directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(III)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (2)
no Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 35%
or more of, respectively, the then outstanding shares of common equity of the
entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such entity except to the extent that
such ownership existed prior to the Business Combination and (3) at least a
majority of the members of the board of directors of the corporation, or the
similar managing body of a non-corporate entity, resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
(IV)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, other than a liquidation or dissolution in
connection with a transaction to which subsection (III) applies.
8.This Agreement is not an employment agreement. Nothing contained herein shall
be construed as creating any employment relationship other than one at will.
9.This Agreement shall inure to the benefit of and be binding upon the heirs,
legatees, distributees, executors and administrators of the Employee and the
successors and assigns of the Company. In no event shall Performance Shares
granted hereunder be voluntarily or involuntarily sold, pledged, assigned or
transferred by the Employee other than by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order.
10.This Agreement shall be governed by the laws of the State of Delaware,
without giving effect to conflict of law rules or principles. Any action or
proceeding seeking to enforce any provision of or based on any right arising out
of this Agreement may be brought against the Employee or the Company only in the
courts of the State of Delaware or, if it has or can acquire jurisdiction, in
the United States District Court for the District of Delaware, and the Employee
and the Company consent to the jurisdiction of such courts (and of the
appropriate appellate courts) in any action or proceeding and waives any
objection to venue laid herein.
11.Employee agrees that as a condition to the award of the Performance Shares
hereby, that Employee shall pay to the Company at the time or times requested by
the Company, an amount of cash or shares of Common Stock equal to the amount the
Company is required by any governmental authority to




--------------------------------------------------------------------------------




withhold for tax purposes with respect to any payment of earned Performance
Shares, unless the Employee makes other prior arrangements for such withholding
as may be approved by the Company.
12.The Employee shall have no rights of a shareholder with respect to the shares
of Common Stock potentially deliverable pursuant to this Agreement unless and
until such time as the ownership of such shares of Common Stock has been
transferred to the Employee.
13.This Agreement shall supersede and control over any other agreement between
the Company and the Employee, whether entered previously or entered subsequent
to the date hereof, related to Performance Shares awarded hereunder.
14.The following provisions shall apply to this Agreement, notwithstanding any
provision to the contrary:
(I)This Agreement is intended to comply with Section 409A and ambiguous
provisions, if any, shall be construed in a manner that is compliant with or
exempt from the application of Section 409A.
(II)This Agreement shall not be amended in a manner that would cause the
Agreement or any amounts payable under the Agreement to fail to comply with the
requirements of Section 409A, to the extent applicable, and, further, the
provisions of any purported amendment that may reasonably be expected to result
in such non-compliance shall be of no force or effect with respect to the
Agreement.
(III)The Company shall neither cause nor permit any payment, benefit or
consideration to be substituted for a benefit that is payable under this
Agreement if such action would result in the failure of any amount that is
subject to Section 409A to comply with the applicable requirements of Section
409A.
(IV)The Company shall neither cause nor permit any adjustments to any equity
interest to be made in a manner that would result in the equity interest’s
becoming subject to Section 409A unless, after such adjustment, the equity
interest is in compliance with the requirements of Section 409A to the extent
applicable.
(V)For purposes of Section 409A, each payment under this Agreement shall be
deemed to be a separate payment.
(VI)Notwithstanding any provision of this Plan to the contrary, if the Employee
is a specified employee as of the date of the termination of the Employee’s
employment, then any amounts or benefits which
(1)are payable under this Agreement upon the upon the Employee’s “separation
from service” within the meaning of Section 409A,
(2)are subject to the provisions of Section 409A,
(3)are not otherwise excluded under Section 409A, and
(4)would otherwise be payable during the first six-month period following such
separation from service
shall be paid on the fifteenth business day next following the earlier of (i)
the expiration of six months from the date of the termination of the Employee’s
employment or (ii) the date of the Employee’s death.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto cause this Agreement to be executed as of
the date hereof.
CABOT OIL & GAS CORPORATION






/s/ Scott C. Schroeder    
By:    Scott C. Schroeder
Title:    Executive Vice President and
Chief Financial Officer






Employee:




    
[ Participant Name ]


EXHIBIT A
COMPARATOR GROUP


ANTERO RESOURCES CORPORATION
CHESAPEAKE ENERGY COMPANY
Cimarex Energy Company
concho resources inc.
CONTINENTAL RESOURCES, INC.
DEVON ENERGY CORPORATION
ENCANA CORPORATION
EQT Corporation
MARATHON OIL CORPORATION
MURPHY OIL CORPORATION
newfield exploration company
Noble Energy Inc.
Pioneer Natural Resources Company
qep resources inc.
Range Resources Corporation
Southwestern Energy Company








